Citation Nr: 1512108	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for right ear Eustachian tube dysfunction.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from March 1985 to March 2007.

This matter comes before the Board from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal was remanded for further development in March 2014.  Unfortunately, additional development is necessary, and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary as the previously requested development is not complete.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the June 2014 VA ear disease/disorders examination reported that further audiological examination was to be scheduled for July 18, 2014 due to the presence of tinnitus.  Presumably this would have also included testing for the presence of hearing loss, which if found to meet the VA criteria for hearing disability, 38 C.F.R. § 3.385, can be separately adjudicated via Diagnostic Code 6200, the code under which the Veteran is currently evaluated.  

However there is no evidence showing that this test was ever completed and there is no evidence that the Veteran failed to appear or was even notified of the testing that was planned for July 18, 2014.  As none of the VA audiology tests currently of record show hearing loss, this failure to fully complete testing (or if completed, failure to associate it with the record) deprives the Board of an opportunity to adequately adjudicate this matter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).

Additionally the Board notes that the electronic record contains an entry dated April 19, 2010, which contains a screen shot of an error message indicating an inability to connect to the Compensation and Pension Records Interchange (CAPRI) server to access VA outpatient records.  A review of additional electronic files including Virtual VA does not include any VA outpatient records.  Thus, upon remand, the AOJ should ensure that the complete VA records are associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613.

Finally given the need for further development in this matter, the Veteran should again be provided the opportunity to submit pertinent medical evidence to include the referral to an ear nose and throat (ENT) specialist on June 17, 2011 that he failed to submit, despite post remand development providing him the opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient records dated from January 2009 to the present. 

2.  Request the Veteran identify the medical provider described by him in his May 2011 VA Form 9 regarding referral to an ENT specialist on June 17, 2011, and take steps to obtain this evidence as well as any other pertinent records from any additional non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.   

3.  Obtain the July 18, 2014 VA audiological examination report that was referenced in the June 30, 2014 ENT examinations as having been scheduled for that date.  
4.  If in response to item (3) above it is shown that the July 18, 2014 VA audiological examination report is unavailable, or if the examination was never undertaken for reasons other than the Veteran's failure to report, then schedule the Veteran for an audiological examination to further determine the scope and severity of his right Eustachian tube dysfunction, or the residuals thereof, to include any associated hearing impairment and tinnitus.  

All indicated tests and studies should be performed, to include audiological testing.  The entire claims file (contained in the electronic record) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  In addition to objective test results, the examiner should clearly describe the nature and degree of any impairment caused by the Veteran's Eustachian tube dysfunction.  The examiner should indicate whether there is hearing loss and tinnitus present as manifestations of his right Eustachian tube dysfunction.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Thereafter, readjudicate the Veteran's claim, considering all evidence, including any additional outpatient treatment records received.  If the benefit sought on appeal remains denied, furnish the Veteran his representative and with a supplemental statement of the case and afford an opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




